DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification discloses for “at %” but this expressing does not indicate what it means. A known terminology weight % is expressed in wt %. For purposes of examining, “at %” is interpreted as weight % which is expressed “wt %” as known in the art.   
Appropriate correction is required.
Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  claim recites for “at %” but this seems to be a typo which should have been “wt %”.  Appropriate correction is required.
Election/Restrictions
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.
	Applicant makes a remark that claim 27 is cancelled, but it is noted that the cancelled claim has not been submitted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2006/0199131) in view of Suda et al (US 2004/0040952).
Kawasaki shows the apparatus claimed including a first thermally conductive layer (300B) having a top side and a bottom side, an electrically conductive heating element (238) disposed in grooves arranged on the top side of the first thermally conductive layer wherein the heating element provides a heating zone along the top side of the first thermally conductive layer, and a second thermally conductive layer (300A) disposed on the top side of the first thermally conductive layer over the heating element as illustrated in Figure 6. Kawasaki shows the electrically heating element is a carbon heating element (para 0104) but does not disclose that the heating element is a refractory had metal doped with at least carbon, nitrogen, aluminum, yttrium, or oxygen. 
Suda shows it is known to provide a carbon heating element that comprises a refractory metal or metalloid (para 0008) that is doped or provided with carbon/graphite (para 0010 and 0011) to produce the heating element that is known to have an excellent heating rate having a specific resistance that is capable of operational or reaching a high temperature of 900° C (para 0038).
In view of Suda, it would have been obvious to one of ordinary skill in the art to adapt Kawasaki with the carbon heating element that is provided with a refractory metal or metalloid doped with carbon that is known to produce an excellent heating rate as well as a specific resistance that would further allows the user to predictably achieve a desired heating rate/power for heating and processing a semiconductor wafer as known in the art. 
With respect to claim 2, Kawasaki shows the apparatus being in a circular or disc shape wherein the first thermally conductive layer would also be in the circular or disc shape to be commensurate with the overall shape of the apparatus.
With respect to claim 3, Kawasaki further shows a wafer support table having a plurality of thermally conductive layers that is made of a ceramic material wherein it is known to provide a sintered ceramic layer (para 0075), and Suda further discloses that the carbon heating element is provided with a powder form (para 0010) wherein the carbon heating element having the loaded powder can be provided prior to or after sintering the first thermally conductive layer as the heating element can be provided separate from the conductive layer. Also, it is noted that such recitation is deemed to render the claim as a product by process claim wherein the process of the claimed sintering does not define the structure of the apparatus/device. MPEP 2113.
 With respect to claim 4, Suda further shows the carbon heating element that includes 2 parts by weight of graphite/carbon powder with 8 parts by weight of aluminum (para 0036) which teaches for the claimed recitation of carbon being .1-50 wt % and .1-20 wt % of aluminum. 
With respect to claim 5, Kawasaki further shows that the support table which includes thermally conductive layers is made of a ceramic material including aluminum nitride (para 0103) wherein the first thermally conductive layer would also be made of aluminum nitride. 
With respect to claim 15, Kawasaki in combination Suda shows the heating element and the first thermally conductive layer that are made of the material as claimed wherein such structure would provide similar coefficient of thermal expansion that avoid deleterious cracks or fissures as achieved in the claimed invention. 
Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Suda as applied to claims 1-5 and 15 above, and further in view of Campello et al (US 2006/0186110). 
Kawasaki in view of Suda shows the apparatus claimed including a third thermally conductive layer (300C) disposed on the bottom side of the first thermally conductive layer (300B) but does not show a hub as claimed. 
Campello shows it is known to provide a hub (40) that is provided on a bottom side of a cover plate (34) wherein the hub allows electrical leads to routed therethrough and also to provide a gas seal (para 0058). 
In view of Campello, it would have been obvious to one of ordinary skill in the art to adapt Kawasaki, as modified by Suda, with the third thermally conductive layer,  that covers over the first thermally conductive layer, that is further provided with a hub or base that would further provide a protected electrical lead routing means as well as to provide a tight gas seal for the protection of the electrical interconnects/leads. 
With respect to claim 7, Kawasaki shows the support table that is made of a sintered ceramic layer such as AlN (para 0075) wherein the support table includes the  thermally conductive layer (300B) as well as the second and third conductive layer wherein the thermally conductive layers would also have been made of aluminum nitride that is known to withstand high heating temperatures. 
With respect to claim 8, Kawasaki shows a ceramic riser (30/230), which can be made of a sintered ceramic layer (para 0072-0075), and as Campello shows a tube extension (42) that is connected to the hub/base (40), it would have been obvious to provide the ceramic riser that is bonded/attached to the hub that further allows the electrical interconnects/leads to be routed through a processing chamber with a gas tight seal between the rise and the hub that would further protect the lead wires for undesirable or harmful gases of the processing chamber. 
With respect to claims 10 and 11, Kawasaki further shows an electrical interconnect/lead (240) disposed in a channel (305) arranged on the bottom side of the first thermally conductive layer (300B) wherein the interconnect/lead would communicate electricity/power in a circuit from and through the hub, as taught by Campello, to the heating element. 
With respect to claims 12-14, Campello further shows a temperature sensor (86) provided in a groove (56) wherein the temperature/data measured from the sensor would be communicated through thermocouple leads (88) to a controller/microprocessor (para 0064), and it would have been obvious to one of ordinary skill in the art to adapt Kawasaki, as modified by Suda, with the temperature sensor that is also alternatively provided in the bottom channel of the first thermally conductive layer so that the temperature sensor can be securely positioned thereon, and the temperature sensor would be covered under the third thermally conductive layer as the third thermally conductive layer is disposed on the bottom side of the first thermally conductive layer.  
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2006/0199131) in view of Suda et al (US 2004/0040952) and Campello et al (US 2006/0186110).
Kawasaki shows the apparatus claimed including a thermally conductive layer (300B) having a top side and a bottom side wherein the thermally conductive layer would be formed of a sintered ceramic (para 0075) having a disc shape, an electrically conductive heating element (238) disposed in grooves arranged on the top side of the disc (300B) wherein the heating element provides a heating zone along the top side of the disc, a first thermally conductive layer (300A) disposed on the top side of the disc (300B), an interconnect/lead (240) disposed in a channel (305) on the bottom side of the disc, a second thermally conductive layer (300C) disposed on the bottom side of the disc wherein the heating element is protected from chemical attach. Kawasaki shows the electrically heating element is a carbon heating element (para 0104) but does not disclose that the heating element is a refractory had metal doped with at least carbon, nitrogen, aluminum, yttrium, or oxygen, and the second thermally conductive layer comprising a hub. 
Suda shows it is known to provide a carbon heating element that comprises a refractory metal or metalloid (para 0008) that is doped or provided with carbon/graphite (para 0010 and 0011) to produce the heating element that is known to have an excellent heating rate having a specific resistance that is capable of operational or reaching a high temperature of 900° C (para 0038).
Campello shows it is known to provide a hub (40) that is provided on a bottom side of a cover plate (34) wherein the hub allows electrical leads to routed therethrough and also to provide a gas seal (para 0058). 
In view of Suda and Campello, it would have been obvious to one of ordinary skill in the art to adapt Kawasaki with the carbon heating element that is provided with a refractory metal or metalloid doped with carbon that is known to produce an excellent heating rate as well as a specific resistance that would further allows the user to predictably achieve a desired heating rate/power for heating and processing a semiconductor wafer as known in the art, and it would have been obvious to further adapt Kawasaki with the second thermally conductive layer, that covers over the disc, that is further provided with a hub or base that would further provide a protected electrical lead routing means as well as to provide a tight gas seal for the protection of the electrical interconnects/leads. 
With respect to claim 17, Suda further shows the carbon heating element that includes 2 parts by weight of graphite/carbon powder with 8 parts by weight of aluminum (para 0036) which teaches for the claimed recitation of carbon being .1-50 wt % and .1-20 wt % of aluminum. 
With respect to claims 18 and 19, Kawasaki shows the support table that is made of a sintered ceramic layer such as AlN (para 0075) wherein the support table that includes the first and second thermally conductive layer would have the conductive layers made of aluminum nitride that is known to withstand high heating temperatures.
With respect to claims 20 and 21, Kawasaki shows a riser (30/230), and as Campello shows a tube extension (42) that is connected/bonded to the hub/base (40), it would have been obvious to provide the riser that is also bonded/attached to the hub, as modified by Campello, that further allows the electrical interconnect/leads to be routed through a processing chamber with a gas tight seal between the rise and the hub that would further protect the lead wires for undesirable or harmful gases in the processing chamber. 
With respect to claim 22, Kawasaki further shows an electrical interconnect/lead (240) wherein the interconnect/lead would communicate electricity/power in a circuit from and through the hub, as taught by Campello, to the heating element. 
With respect to claims 23 and 24, Campello further shows a temperature sensor (86) provided in a groove (56),  and it would have been obvious to one of ordinary skill in the art to adapt Kawasaki with the temperature sensor that is also alternative provided in the bottom channel of the disc so that the temperature sensor can be securely positioned thereon, and the temperature sensor would be further protected with the second thermally conductive layer as the second thermally conductive layer is disposed over the disc.   
With respect to claim 25, Kawasaki in combination Suda shows the heating element and the first thermally conductive layer that are made of the material as claimed wherein such structure would provide similar coefficient of thermal expansion that avoid deleterious cracks or fissures as achieved in the claimed invention. 
With respect to claim 26, Kawasaki shows the heating element that would also provide a heating zone along the top side of the disc.





  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761